Title: To James Madison from John Mitchell, 20 September 1804 (Abstract)
From: Mitchell, John
To: Madison, James


20 September 1804, Le Havre. “In my last I mentiond that the British frigats were stationd of[f] Fecamp & Dieppe which were declared in a State of Blockade, as are all the ports from Dunkirk to Havre—this has forced some and will probably many of our Vessells to take shelter at Cherbourg—this induced me to appoint Mr. P. V. Liais My Attorney there, I have been personally aquainted with Him for some years, & in case of Need He will render evry service in his power to our Country Men. Cherbourg is badly situated for our Commerce, that except by force, I doubt if many of our Vessells go there—even if it should be left Open—which I doubt under the present disposition of the British Goverment.
“Havre is as Usual closely watched—the force is generally 2 Vessells of the Line 5 or 6 frigats 2. to 4 Bombards & some Cutters. What with Gun brigs & smaller Vessells—I suppose about 300 sail in this port ready for Sea. All of which by keeping close with the Land on the Coast, will reach Boulogne in safety. Should any thing occur here worthy your notice you may depend on being Informed.”
